OPINION — AG — ** VACANCIES — COUNTY COMMISSIONERS — APPOINTMENT ** (1) ARTICLE VI, SECTION 13 DOES NOT AUTHORIZE THE GOVERNOR TO FILL BY APPOINTMENT A SINGLE VACANCY IN THE OFFICE OF COUNTY COMMISSIONER WHERE A MAJORITY OF THE BOARD OF COUNTY COMMISSIONERS REMAIN IN OFFICE; (2) IN THE EVENT OF A VACANCY ARISING IN THE OFFICE OF A COUNTY COMMISSIONER, THE GOVERNOR IS REQUIRED BY 26 Ohio St. 12-111 [26-12-111] TO PROVIDE FOR THE FILLING OF SUCH VACANCY BY THE ISSUANCE OF A PROCLAMATION OF SPECIAL ELECTION, PURSUANT TO 26 Ohio St. 12-112 [26-12-112], SETTING FORTH THE DATES FOR A FILING PERIOD, SPECIAL PRIMARY ELECTION AND A SPECIAL GENERAL ELECTION WITHIN THE TIME LIMITS SPECIFIED IN 26 Ohio St. 12-113 [26-12-113] (3) IN THE EVENT THERE ARE TWO VACANCIES ON A BOARD OF COUNTY COMMISSIONERS, THE GOVERNOR MAY, PURSUANT TO ARTICLE VI, SECTION 13 APPOINT ONE NEW COMMISSIONER TO SERVE UNTIL THE SUCCESSORS IN OFFICE FOR BOTH VACANCIES ARE ELECTED AND QUALIFIED. (4) IN THE EVENT THERE ARE THREE VACANCIES ON A BOARD OF COUNTY COMMISSIONERS, THE GOVERNOR MAY, PURSUANT TO ARTICLE VI, SECTION 13 APPOINT TWO COMMISSIONERS TO SERVE UNTIL THE SUCCESSORS IN OFFICE FOR ALL THREE VACANCIES ARE ELECTED AND QUALIFIED. (5) OPINION NO. 68-230 IS HEREBY WITHDRAWN. (ELECTIONS, VACANCY IN OFFICE, STATE, COUNTY AND COUNTY OFFICERS, POWER OF GOVERNOR, AUTHORITY, JURISDICTION) CITE: 19 Ohio St. 3 [19-3], 19 Ohio St. 361 [19-361] [19-361], 19 Ohio St. 362 [19-362], 26 Ohio St. 12-111 [26-12-111] 26 Ohio St. 12-113 [26-12-113], 26 Ohio St. 12-112 [26-12-112], 51 Ohio St. 10 [51-10], ARTICLE VI, SECTION 2 (FLOYD W. TAYLOR) ** WITHDRAWN BY OPINION NO. 86-151 — SEE OPINION **